Case 1:21-mc-00423-AT Document 3-10 Filed 05/04/21 Page 1 of 3




                  EXHIBIT J
        Case 1:21-mc-00423-AT Document 3-10 Filed 05/04/21 Page 2 of 3


From:

Sent: 3/21/2018 3:35 PM
To: customersupport@thomsonreuters.com
Cc:
Subject: RE: Case : 06400231

Hello, team,



Thank you very much for creating a profile for Alizhan Ibragimov. We do not need further
assistance with the case.

Best,

            Original Message
 From:
 Sent: 3/13/2018 6:45 PM
 To:
 Cc:
 Subject: RE: Case : 06400231

 Dear

 We can confirm that the profile of Alizhan Ibragimov is available for your perusal under UID
 369720.

 With regards to Patokh Chodiev, there is indication that the individual would fall under our PEP
 inclusion criteria, but we will need to confirm this with our legal department, which may take up to
 5 days.

 Please let me know should you have any further questions.

 Kind regards,

 Inna

 From:
 Sent: 12 March 2018 02:41 PM
 To:
 Cc:
 Subject: RE: Case : 06400231

 WC team, could you help fast track this one?
 From:
 Sent: Monday, March 12, 2018 09:52
 To:
 Subject: Case : 06400231




    THOMSON REUTERS CUSTOMER SUPPORT


   Case : 06400231


   Thank you for contacting Thomson Reuters Customer Support.
    Case 1:21-mc-00423-AT Document 3-10 Filed 05/04/21 Page 3 of 3



I have received your enquiry regarding profile review for World-
Check inclusion for Alijan Rakhmanovich Ibragimov and for
Patokh Kayumovich Chodiev.

I am currently working with the relevant research specialist/s and
will send you an update within 24-48 business hours.

Rest assured, we are looking into this as a matter of priority.

Thanks,
